DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 6, 7, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, “the signal of the output sound” recited on line 2 lacks clear antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barath et al. (hereafter Barath; US 20160111078 A1) in view of Yano (US 20150356966 A1).
Regarding claim 1, Barath disclose a signal processing device comprising:
a noise detection unit that detects control area internal noise generated in a control area by a microphone array (“error microphone” 310 in Fig. 3, [0136]; the residual noise in the area detected by the microphone array is generated by the synthesizing action of the environmental noise and the anti-noise generated by the speaker array, [0149]); and
a control unit (314) that controls update of a filter coefficient of an adaptive filter (e.g., [0292]-[0295]) to reduce external noise outside the control area (e.g., the train noise, or noise outside of the structure 391) in a noise cancelling area formed by a speaker array (306, e.g., [0131]).
Most of limitations of the claimed invention in claim 1 could also read on the embodiment as shown in Fig. 4 or 6 in the similar fashion ([0200]-[0201]).

Barath fails to show that the control unit stops updating the filter coefficient when a control area internal noise is detected. Yano also teaches ANC. To improve the performance and prevent abnormal sound being generated to the user, when a sound (600) in the control area is detected ([0025], [0003]), the filter coefficients of adaptive 
Regarding claim 2, Barath teaches the device further comprising
an adaptive filter unit (1402 or 1500) that generates the signal of the output sound on a basis of a signal obtained by sound collection using the microphone array and the filter coefficient (Figs. 10 and 11, [0129]).
Regarding claim 5, Barath discloses that the noise detection unit detects the control area internal noise on a basis of a signal obtained by sound collection using the microphone array 602).
Regarding claim 8, Barath discloses that the noise detection unit detects the control area internal noise on a basis of a signal obtained by sound collection using a detection microphone arranged in the control area (broadly read on 602 in Fig. 6 or 1106 in Fig. 7, similar sound collection also shown in Fig. 11).
Regarding claim 11, Barath discloses that the control area is an area formed using a reference microphone array (404 in Fig. 4, 602 in Fig. 6) or an error microphone array (310 in Fig. 3, 410 in Fig. 4, for detecting 1106 in Fig. 7) as the microphone array (see different sets of microphones in Fig. 11).
Claim 12 corresponds to claim 1 discussed above.
Most of limitations in claim 13 correspond to those in claim 1 discussed above. Barath shows a program and a computer (e.g., [0310]-[0312]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barath and Yano as applied to claims 1 and 2 above, and further in view of Onishi et al. (hereafter Onishi; US 20050053244 A1).
Regarding claim 3, Barath fails to show that the adaptive filter unit performs a filtering process based on the signal obtained by the sound collection using the microphone array and the filter coefficient in a spatial frequency domain to generate the signal of the output sound. Barath teaches a general adaptive filter unit (1500 in Fig. 11, 501 in Fig. 5). One skilled in the art would have expected any specific algorithm for generating the signals for driving the speaker array for noise reduction could be used without generating any unexpected result. Onishi also teaches MIMO adaptive filter (16s in Fig. 13, e.g.) for driving a plurality speakers (20s) and having a plurality error microphones (22, 220) for controlling the update of filter coefficient. Onishi explicitly teaches frequency domain processing would enhance the computation efficiency comparing with time domain processing ([0076]). Thus, it would have been obvious to one of ordinary skill in the art to modify Barath in view of Onishi by performing the filtering process in a spatial frequency domain in order to reduce the computation load as required for a processing in time domain.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 13have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654